              Case 1:18-cv-00282-BAM Document 86 Filed 02/23/21 Page 1 of 2

 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 E-mail:     kevin@kevinglittle.com
   Telephone: (559) 342-5800
 4 Facsimile: (559) 242-2400

 5 Attorneys for Plaintiff LORENA GUTHRIE

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    LORENA GUTHRIE,                               Case No. 1:18-cv-00282-BAM

12                                    Plaintiff,    STIPULATION AND ORDER TO
                                                    CONTINUE FEBRUARY 26, 2021 MOTION
13                         v.                       HEARING

14    MICHAEL CARVAJAL, Director of the
      Federal Bureau of Prisons,
15
                                      Defendant.
16

17

18

19
     ///
20
     ///
21
     ///
22

23

24

25

26
27

28

     STIPULATION AND PROPOSED ORDER
30
                 Case 1:18-cv-00282-BAM Document 86 Filed 02/23/21 Page 2 of 2

 1                       STIPULATION AND PROPOSED ORDER TO CONTINUE
                               FEBRUARY 26, 2021 MOTION HEARING
 2
            IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that
 3
     the motion hearing currently scheduled for February 26, 2021 at 9:00 a.m. may be rescheduled for one
 4
     of the following dates and times:
 5
            1.       Anytime in the afternoon on February 26, 2021
 6
            2.       Anytime the morning of either March 1, March 2, or March 5, 2021.
 7
            The reason for the proposed rescheduling of the motion hearing is because plaintiff’s counsel has
 8
     an irreconcilable conflict on the morning of February 26, 2021, due to the prior scheduling of a motion
 9
     hearing and status conference in a criminal matter, United States v. Rivas Gomez and Castro, No. 1:18-
10
     cr-0002-NONE-SKO.
11
     Dated: February 22, 2021                            LAW OFFICE OF KEVIN G. LITTLE
12
                                                  By:    /s/ Kevin G. Little
13                                                       KEVIN G. LITTLE
14                                                       Attorneys for Plaintiff
                                                         LORENA GUTHRIE
15
     Dated: February 22, 2021                            MCGREGOR W. SCOTT
16                                                       United States Attorney
17                                                By:    /s/ Joseph B. Frueh
                                                         JOSEPH B. FRUEH
18                                                       Assistant United States Attorney
19                                                       Attorneys for Defendant
                                                         MICHAEL CARVAJAL,
20                                                       Director of the Federal Bureau of Prisons
21
                                                     ORDER
22
            Good cause appearing, the Court hereby orders that the motion hearing currently scheduled for
23
     February 26, 2021, at 9:00 a.m. is rescheduled to the following date and time: March 1, 2021, at 10:00
24
   AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe, via Zoom.
25 IT IS SO ORDERED.

26
        Dated:      February 23, 2021                        /s/ Barbara   A. McAuliffe           _
27
                                                        UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION AND ORDER                              1
30
